Citation Nr: 0738645	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-41 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a mild 
compression fracture, L1.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from February 1966 until 
February 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.  

In January 2007, the Board considered the veteran's appeal 
and denied a compensable rating for a bilateral hearing loss, 
as well as compensation under 38 U.S.C.A. § 1151 for renal 
insufficiency claimed as a kidney condition.  The Board found 
that new and material evidence had been received to reopen a 
claim of entitlement to service connection for residuals of a 
mild compression fracture of vertebra L1 and then denied the 
claim.  The veteran appealed the denial of service connection 
for the back disorder to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a joint motion for 
remand, the Court remanded that portion of the Board decision 
that "denied service connection for residuals of a mild 
compression fracture, L1."  Therefore, the Board will 
consider that limited issue and will not revisit its other 
determinations, including the determination that new and 
material evidence has been received to reopen the claim.  The 
Board will consider the claim as reopened and evaluate all 
the evidence, old and new, on a de novo basis.  


FINDINGS OF FACT

1.  The veteran does not have any current residuals of the 
mild compression fracture of vertebra L1, which was noted in 
service.  

2.  The veteran's current low back disability, including a 
disc disorder at the L5-S1 level, was not present during 
service, and is not a residual of disease or injury during 
his active service.  

3.  Arthritis was not manifested until many years after 
service.  


CONCLUSION OF LAW

Residuals of a mild compression fracture, L1, were not 
incurred in or aggravated by active military service and 
arthritis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  That was done in this case with compliant notice 
being furnished in May 2004, prior to the RO decision in July 
2004.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the veteran in May 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
The letter informed the veteran of what evidence was required 
to substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Consequently, the Board finds that 
adequate notice was provided.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice as to disability 
rating and an effective date was provided in March and April 
2006.  Although the notice was provided shortly after the 
Court's decision and not upon receipt of the claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran has been afforded a VA examination and all medical 
records identified by the veteran have been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  See 38 C.F.R. § 3.303 (2007); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, there is no dispute that the veteran had a back 
injury in service.  There is no dispute that he now has a 
back disability.  These two elements of service connection 
have been met.  Since there is no dispute as to these 
elements of service connection, the evidence pertaining to 
them will not be set forth in detail in this decision.  The 
problem in this case lies with evidence of a connection or 
nexus between the injury in service and the current 
disability.  

Although the veteran contends that his current back 
disability is the result of an injury in service, in 1966, he 
does not have the medical training and expertise to provide 
competent evidence of such a connection.  38 C.F.R. § 3.159 
(2007).  The evidence here shows that the site of the injury 
in service was in the upper lumbar spine, at L1, while the 
site of the current disability is at the other end of the 
lumbar spine, at L5-S1.  This is evidence against a 
connection.  The Board emphasizes that in accordance with the 
plain reading of the law, service connection is not granted 
for an injury in service, but for the residual disability.  
If there is no residual disability, service connection can 
not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Thus, competent medical evidence connecting the current 
disability to the L1 injury in service is required.  
Generalizations as to a series of backaches over the years 
are not enough to show a continuity of symptomatology or a 
connection between the upper lumbar injury in service and the 
current lower lumbar disability.  This case requires 
competent medical evidence that the veteran's current 
backaches are the same condition as he experienced in 
service.  38 C.F.R. § 3.303(b).  As will be discussed below, 
because the preponderance of the evidence shows the current 
back disability is different from the injury in service, the 
claim must be denied.  

Evidence of a Connection

The joint motion for remand asserted that the veteran's 
various back complaints over the years could be interpreted 
as a continuity of symptoms linking the current disability to 
service under 38 C.F.R. § 3.303 (2007).  The evidence does 
document back complaints.  The last back findings in service 
were documented in January 1967.  The next complaints were 
documented over 5 years later in a March 1972 claim, and they 
were not clearly the same complaints.  That episode followed 
the veteran's work that required lifting 50 pound sacks.  The 
veteran continued to do strenuous work and the next back 
complaints were documented in 1978, over 6 years later.  The 
Board realizes that 5 or 6 years can be a small fraction 
compared to the 35 years that have passed since service.  The 
repeated complaints can give the illusion of continuity if 
back complaints are assumed to be the same as those in 
service.  There are three points against a continuity of 
symptoms.  Each period without complaints was more than two 
or three times the length of the veteran's active service.  
There was more than enough time to have intercurrent back 
strains, especially when the veteran's civilian job required 
frequent heavy lifting.  The post-service back complaints are 
not clearly the same and they do not clearly involve L1.  For 
these reasons, the Board finds that there is no evidence of a 
continuity of symptoms that could establish a connection 
under 38 C.F.R. § 3.303.  

The only evidence of a connection comes from the veteran's 
private physician, M. J. S., M.D., who provided an opinion in 
July 2004.  The doctor noted that the veteran had a 
compression fracture of L1 in service.  He reported that 
since that time, he had increasing pain in his back and it 
had gotten to be disabling.  The veteran reported that he was 
not able to lift anything anymore and had to limit his 
activities because of back pain.  Standing or sitting too 
long caused increased pain.  Occasionally increased pain 
radiated into the right hip.  Examination disclosed a limited 
range of motion.  Straight leg raising was negative, 
bilaterally.  The hamstrings were very tight, bilaterally.  
There was no point tenderness in the lumbar or sacroiliac 
regions.  Patella deep tendon reflexes were 1+.  X-ray 
studies were not done.  The diagnoses were chronic lumbar 
back pain; history of compression fracture of L1, and 
decreased range of motion of the lumbar spine, as well as the 
thoracic spine.  

The private physician concluded his July 2004 report with a 
prognosis that the veteran's back problems would be 
progressive over time, "as he has had the problem with his 
back ever since he was injured while in the service and it 
has been progressive.  I do feel that his back related injury 
while in the service is at least as likely as not to be a 
contributing factor to his current back condition."    

The Board is not persuaded by this opinion because it is 
constructed on an inadequate foundation.  The doctor did not 
review any records, but assumed that the back injury in 
service resulted in a continuity of symptoms described by the 
veteran.  While the veteran is competent to tell of what he 
experienced, the credibility of his report depends on his 
memory as it stretches over 35 years.  This brings us back to 
the continuity of symptoms discussed above.  While the 
veteran may remember it as continuing symptoms, the record 
shows widely separated episodes of back problems interspersed 
by years of strenuous lifting in his post-service job.  Thus, 
the opinion based on the veteran's memory is not persuasive.  
See Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 
8 Vet. App. 342 (1995).  Further, the doctor did not do any 
X-rays or other imaging studies.  Most importantly, he 
avoided the critical question as to why any injury to L1, in 
service many years ago, which did not appear on recent tests, 
would be related to the current findings at the L5-S1 level.  
For these reasons, the Board finds that the private 
physician's statement is not persuasive.  



Evidence Against a Connection

The service medical records contain a July 1966 hospital 
emergency room note documenting a parachute jumping injury 
and indicating a possible compression fracture of the spine.  
A summary of hospitalization in August and September 1966 
shows that on admission, there was tenderness in the 
paravertebral lumbar muscles and over the upper lumbar spine 
posteriorly.  Neurological examination was negative.  X-rays 
revealed a minor compression fracture of the anterior-
superior surface of the L1 vertebral body.  The veteran was 
treated with bed rest and exercises.  Upon discharge, he was 
fully ambulatory and had full back motion, without list or 
spasm.  He still had some aching and tired sensation in the 
back with prolonged sitting or standing.  The final diagnosis 
was fracture of the vertebral column, compression, mild, L1 
vertebral body, simple.  The veteran was given a profile 
limiting his activities for 6 weeks.  

When the veteran was seen in October 1966, upon expiration of 
his profile restrictions, he had some postural backache and 
some aching at night.  There was full back motion with no 
spasm.  The fractures were considered minor and it was 3 
months post injury.  The examiner concluded that the veteran 
could resume normal activities with follow-up in 4 months.  

The veteran was seen for follow-up treatment in January 1967.  
X-rays were done and read as showing no significant 
abnormality.  The clinical note considered the X-ray findings 
and concluded that the veteran could return to duty without 
restrictions.  These service medical records are highly 
probative, they were made by trained medical personnel at the 
time of the injury and treatment and show that the injury in 
service was acute and transitory, and responded to treatment.  

The veteran continued on active service for over a year 
without any back symptoms being documented.  On examination 
for separation from service, in January 1968, the veteran was 
noted to have had a back fracture and the examiner indicated 
that there were no sequelae.  Here, again, is timely and 
competent medical evidence to the effect that there were no 
residuals from the back injury in service.  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
In this case, there is no competent medical evidence that 
arthritis was manifested during the first year after the 
veteran completed  his active service.  

The first post-service documentation of back complaints was 
in March 1972.  The veteran was examined by VA in May 1972.  
At that time, he reported that, since his injury in service, 
once or twice a year, he would be bothered by pain in the 
lumbar area for a week or two.  It was said to come on 
suddenly and was not provoked by anything in particular.  It 
was noted that he had been working as a feed salesman, which 
required him to lift sacks up to 50 pounds.  On physical 
examination, flexion, extension and side bending were normal.  
There was no sciatic notch tenderness.  Straight leg raising 
was negative to 90 degrees.  Muscle strength, deep tendon 
reflexes, and sensory patterns were fully within normal 
limits.  X-rays did not reveal any gross abnormalities.  
There was no evidence of compression fractures in L1, L2, or 
L3.  The impression was a normal examination of the lumbar 
spine.  

In the joint motion for remand, it was asserted that the 1972 
complaints could be evidence of a continuity of symptoms.  
However, the 1972 complaints were more than 4 years after 
service and more than 5 years after the last clinical notes 
on the veteran's back during service.  As discussed above, 
this does not reflect a continuity of symptoms under 
38 C.F.R. § 3.303.  What these complaints and examination 
findings in 1972 actually show is best expressed by the 
physician who did the examination.  He did not find any 
continuity of back symptomatology, but found a normal 
examination.  Thus, this examination is competent and 
probative evidence that the veteran did not have a continuity 
of back symptoms.  It is highly probative evidence against a 
connection between the injury in service and any current 
disability.  

In July 1978, a consultation was requested.  It was noted 
that the veteran had an injury in service and was having 
increasing discomfort and occasional radiation into the legs.  
On consultation, in September 1978, the parachute injury in 
service was noted.  The veteran reported intermittent low 
back pain, although he had not had any in the last two 
months.  It was usually in the winter and related to weather 
changes.  Examination showed a flat lumbar spine.  There were 
no neuromusculature deficits.  The range of motion was good.  
X-rays showed very minimal compression of L1, and perhaps old 
compression of L2 and L3.  The impression was probably early 
osteoarthritis of the lumbar facets.  

This report, more than 6 more years after the previous 
episode, is also cited as evidence of continuing symptoms.  
However, the doctor who made the report did not link anything 
to service, despite the veteran's report of a service injury 
and the X-rays studies being read as showing an L1 
compression fracture.  The report is notable because it 
provides the first documented complaints of pain radiating 
into the lower extremities.  The opinion on the May 2004 VA 
examination pointed out that the veteran's lower extremity 
symptoms are due to a disc disorder at the L5-S1 level, not 
L1.  These lower extremity symptoms were not present in 1972.  
Thus, what the competent medical evidence shows is the onset 
of the veteran's current back disorder, at least 10 years 
after service.  

Clinical notes follow the veteran's back complaints from July 
1978 when it was reported that he had injured his back in 
service, in 1966, and was having increased discomfort and 
occasional radiation into the legs.  The assessment was a 
chronic lumbosacral strain.  Notes through 1979 indicate no 
significant change.  In October 1980, it was reported that 
the veteran continued to be employed at a feed store, where 
he had to do repeated stooping, bending and lifting.  He had 
low back pain.  There was some evidence to suggest it was a 
radicular type pain.  It was recommended that the veteran 
change his employment.  

The veteran had a consultation with another VA doctor in 
October 1980.  The history of the old injury in service was 
noted.  The veteran reported having problems off and on since 
then.  Episodes of back pain usually lasted 3 or 4 days, but 
the current one had been with him for 10 days.  Objectively, 
he was ambulatory with a normal gait and no apparent 
stiffness or guarding.  He was wearing a sacroiliac belt, 
which he said he used when his back bothered him.  Straight 
leg raising went to 70 degrees due to tight hamstrings, as 
there was no radiating pain or increase in pain with straight 
leg raising.  He had no radiating pain into either leg or 
buttock at that time and stated that he had not had any since 
the original injury.  Exercises were recommended.  

In October 2001, the veteran was seen at a VA neurosurgery 
clinic, primarily for neck complaints.  He also complained of 
sacral pain, which started at the same time, 6 to 7 months 
earlier.  He denied any radicular symptoms down the lower 
extremities.  Lower extremity strength was 5/5 and 
symmetrical.  Deep tendon reflexes were 1+ throughout the 
lower extremities.  There was some tenderness in the 
distribution of the coccyx of the sacrum with no apparent 
mass or discoloration.  Magnetic resonance imaging (MRI) 
studies disclosed degenerative type changes at multiple 
levels throughout the lumbar spine, probably most involved 
between L5 and S1 in the sacrum where he had a bit of 
associated disc protrusion causing some modest foraminal 
stenosis.  The pertinent diagnoses were lumbar spondylosis 
and chronic sacral pain.  Coccydynia was suspected.  

A VA clinical note, dated in January 2002, listed problems 
including degenerative disc disease of the lumbar and 
cervical spine and arthritis.   The disc disease was not 
bothering him.  The arthritis produced general discomfort.  

In February 2002, it was noted that the veteran had 
degenerative disc disease of the lumbar and cervical spines, 
causing pain with sitting.  He also had arthritis and was 
unable to take certain medication due to kidney problems.  
The functional assessment was that the veteran had 
degenerative joint disease of L5-S1 causing him discomfort.  

VA clinical notes of February 2004 show the veteran 
complained of back pain that wrapped around his left hip.  
There was also some pain down the anterior thigh into the 
right groin.  Movement was difficult, particularly getting 
up from a chair and sitting down.  Examination showed the 
range of back motion to be limited.  Rotation to the left 
was painful and limited.  The veteran walked with a limp 
favoring the right leg.  His diagnosis was lower back pain.  
An clinical addendum reads that X-rays revealed spondylosis 
and arthritis at L1 (sic) S1.  However the actual report of 
the study of the lumbosacral spine shows that anterior-
posterior and lateral views were obtained.  Alignment was 
normal.  There was disk space narrowing with anterior 
osteophytic spurring predominantly at L5-S1.  There were no 
fractures, lytic or blastic lesions.  The impression was 
spondylosis predominantly at L5-S1.  The diagnosis was a 
minor abnormality.  

On VA examination in May 2004, the claims folder, as well as 
VA medical records were reviewed.  The veteran stated that he 
had had back problems since a hard parachute landing in 
service that resulted in a compression fracture of L1.  It 
was noted that the service medical records showed he was 
hospitalized and treated.  He stated that he had back 
problems on and off since then.  Current symptoms included 
intermittent pain, stiffness and weakness.  Low back pain 
radiated down the right buttock and down the posterior aspect 
of the right thigh, going to the knee.  The right upper leg 
frequently went to sleep.  The left side was never involved.  
He reported having flare-ups of increased pain 2 to 3 times a 
year, lasting up to 11/2 months with increased limitation of 
motion and functional impairment.  He was currently 
unemployed because the motel he managed had closed.  He had 
had to reduce and modify the amount of hunting he did on 
foot.  

Physical examination revealed that the veteran sat, stood, 
and walked with an erect posture, and unimpaired gait.  The 
spine was not tender to percussion.  There was 
dextroscoliosis in the lower thoracic spine.  Limitations of 
spine motion were measured.  Neurological examination was 
unremarkable, with intact deep tendon reflexes of the lower 
extremities.  The radiation of numbness and tingling he 
experienced followed the classic distribution of the L5-S1 
nerve root, sciatica.  May 2004 radiographs of the 
lumbosacral spine showed minimal arthritic degenerative 
changes within the lower thoracic spine, as well as a minimal 
dextroscoliosis with an apex at the T8 level, also 
spondylosis at the L5-S1 level, with osteophytic spurring.  
It was noted that the MRI done in 2001 showed severe 
degenerative disc disease at the L5-S1 level.  Diagnoses 
were: chronic strain of the lumbosacral spine and 
musculoligamentous origin; dextrosciosis of the lower 
thoracic spine; and degenerative disc disease of the 
lumbosacral spine, severe at the L5-S1 level.  

In providing an opinion, the examiner noted that the injury 
in service was at the L1 level while the recent MRI showed 
the veteran currently had severe disc disease at the L5-S1 
level.  The examiner stated that the symptoms the veteran had 
were sciatica through the right buttock to the right knee, 
which came from the L5-S1 nerve root, not the L1 nerve root 
level.  The examiner wrote that the symptoms compatible with 
sciatica were clearly not related to the L1 compression 
fracture.  Therefore, the symptoms of right sided sciatica 
were less likely than not secondary to the L1 compression 
fracture.  The veteran's spondylosis at the L5-S1 level with 
osteophytic spurring also identified the lower lumbar level, 
not the upper lumbar level.  A good deal of the symptoms the 
veteran had were not unusual for a person of his age.  For 
these reasons, the examiner felt that it was less likely than 
not that the veteran's current spine condition of spondylosis 
at the L5-S1 level was less likely than not secondary to the 
minor compression fracture at the L1 level.  It was commented 
that the chronic strain that the veteran had was of 
musculoligamentous origin to his lumbar spine and may well 
have been a continuation of the symptoms the veteran 
experienced initially with regards to the compression of the 
L1 vertebral body.  However, to indicate that symptoms 38 
years after the initial injury to his back were the result of 
such a remote history would be impossible without resorting 
to speculation.  

A November 2004 VA clinical note shows the veteran complained 
that he still had back pain and some right thigh numbness.  
The assessment included lumbar spondylosis, degenerative disc 
disease, and arthritis.  In May 2005, there continued to be a 
complaint of longstanding back pain with occasional radiation 
down the right leg.  The assessment continued to include 
lumbar spondylosis, degenerative disc disease, and arthritis.  
In the discussion, it was noted that the lumbar spondylosis 
continued to hurt and the veteran got some relief from 
medication.  

Conclusion

The July 2004 private physician's opinion completely avoids 
the dichotomy between the upper lumbar injury in service and 
the fact that there is no current evidence of upper lumbar 
disability.  Rather, the recent imaging studies and 
neurologic tests clearly establish that the current symptoms 
involve the lower lumbar spine.  Since the opinion does not 
address this critical difference and seems to be based in 
critical part on the veteran's recollection of symptoms many 
years ago, the Board finds that it is not persuasive.  
Similarly, as explained above, the post service episodes of 
back symptoms are too far apart and interspersed with years 
of work requiring heavy lifting, to present a continuity of 
symptoms forming a connection under 38 C.F.R. § 3.303.  

On the other hand, the service medical records provide 
probative evidence from trained medical personnel that shows 
that the injury in service responded to treatment and there 
were no back symptoms for over a year after the injury and 
nothing on separation examination.  The first complaints were 
over 4 years after service and after civilian employment 
requiring heavy lifting.  The current evidence, both 
neurologic testing, and imaging studies, does not reveal any 
evidence of the upper lumbar injury in service, rather, it 
shows a lower lumbar disorder.  There is nothing in the 
evidence that would connect the current lower lumbar 
disability to service.  A VA examiner has provided a 
competent medical opinion, with a complete explanation as to 
why the upper lumbar injury in service is not connected to 
the current lower lumbar disorder.  Because the VA opinion 
was based on records and discusses factors not addressed by 
the private physician's opinion, the Board finds the VA 
doctor's opinion to be more probative.  The Board concludes 
that the service medical records, the post service medical 
records, the recent medical records, and the VA examination 
and opinion form a preponderance of evidence which 
establishes that there is no continuity of symptoms and no 
connection between the injury in service and the veteran's 
current back disorder.  As the preponderance of the evidence 
is against the veteran's claim for service connection, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a mild compression 
fracture, L1, is denied.  

____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


